El Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
En un procedimiento seguido de acuerdo con la ley, la Corte de Distrito de Aguadilla nombró a Doña Monserrate Delgado y Esteves tutora de los menores José María y María Cecilia Delgado y Torres y fijó en mil quinientos dollars la fianza que el tutor debía prestar.
En 12 de abril de 1912 se archivó una fianza en la corte de distrito y el juez resolvió, en 16 de abril de 1912, no haber lugar a aprobarla por estar a su juicio mal constituida.
La tutora, por medio de su abogado, presentó una solici-tud a esta Corte Suprema para que se expida un auto de *320certiorari dirigido contra el Juez de Distrito de Agnadilla, se anule la indicada orden de 16 de abril último y se termine el procedimiento aprobando la fianza y ordenando la inscrip-ción del nombramiento en el libro registro de tutelas corres-pondiente.
De todo lo expuesto se concluye que no está envuelta en este caso ninguna cuestión de jurisdicción o de procedimiento y que por tanto, es improcedente el recurso de certiorari establecido.
“En cuanto a la justicia o injusticia de la sentencia pro-nunciada por el juez de la sección primera de la Corte de Distrito de San Juan, nada tenemos que decir, porque los autos de certiorari no pueden servir para revisar las senten-cias en el fondo, sino para determinar si lian sido dictadas dentro de las reglas que determinan la competencia de los jueces y si los procedimientos que la ley establece lian sido o nó cumplidos.” (Axtmayer et al. v. Aldrey, 14 D. P. R., 647.)
Debe declararse no baber lugar a expedir el auto solici-tado.

Destimada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados MacLeary, Wolf y Aldrey.